DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6 and 8 objected to because of the following informalities: 
	Claim 6 recites “the refractor devices include liquid crystal lenses”. It is unclear if this is a liquid crystal layer separated into different sections or individual liquid crystal lenses, or one liquid crystal layer with different liquid crystal or designated sections. The disclosure illustrates only a single liquid crystal layer. The Examiner has interpreted the limitation to require a liquid crystal layer. 
	Claim 8 recites a “thin vehicle lamp”. The term “thin” is a relative term with no clear metes and bounds. 
	Claim 8 further recites “a base layer configured to be adhered to a vehicle component”. The base layer does not have a specific structural relationship with the claimed invention. I.e. it is unclear if it is a substrate, support, or wiring board for the solid state emitters.  
Furthermore the limitation “configured to be adhered to a vehicle component” is lacking specificity. In the context of the undefined “base layer” the limitation is unclear and lacking context for sufficient functional or structural interpreting. The Examiner has interpreted that the lamp requires a surface that is attached to a vehicle. The Examiner suggests setting forth specifically how or where the structure is attached to a vehicle, what the purpose of the adhering is and how the limitation relates to the rest of the claim.
Claim 8 sets forth “a thin film active layer including a matrix of solid state light emitters”. The Examiner has interpreted the limitation to require “a matrix of solid state light emitters” as the “thin film active layer” sets forth no other structure. It is unclear what structure is intended, i.e. if the solid state light source uses a TFT, is an OLED, or requires a particular film LED structure.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orisich (U.S. 10,627,069).
Regarding claim 1, Orisich teaches a vehicle lamp (see fig. 14b), comprising: 
a matrix (LEDs 12, form matrix beam) of solid state light emitters (LED); 
a lens (diffusers 10) optically connected to the matrix of solid state light emitters, 
wherein the lens includes a plurality of controllable refractory devices (10); and 
a controller (14) to control the matrix of solid state light emitters and the plurality of refractory devices.
Regarding claim 2, Orisich teaches that the solid state light emitters are each individually controllable (see col. 7 lines 5-25).


Rearding claim 4, Orisich teaches that the refractory devices are each individually controllable to control the direction of the light beams from the lamp (see col. 7 lines  5-25).

Regarding claim 5, Orisich teaches that the controller receives position information of another vehicle and controls direction of the light by controlling the refractory devices to direct light away from the another vehicle (see col. 2 lines 25-30, see fig. 13, reduces glare for other vehicles, i.e. tunnel 8).
Regarding claim 7, Orisich teaches that the solid state light emitters are controlled to adjust the lumens being output from each light source (independently controlled, each lumens can be off or on).
Regarding claim 12, Orisich teaches a method of operating a vehicle headlamp, the vehicle headlamp including an optical device (diffusers 10) configured to direct light received from a light source (12), the method including: controlling the light source to generate light; and controlling a plurality of controllable refractory devices to change the direction of the generated light.
Regarding claim 13, Orisich teaches that the light source comprises a plurality of light emitting devices, where the step of controlling the light source to generate light includes controlling all of the plurality of light emitting devices to generate light (independently controllable).
Regarding claim 14, Orisich teaches that the step of controlling a plurality of controllable refractory devices (10) to change the direction of the generated light includes controlling the plurality of controllable refractory devices in an anti-glare state to direct the light away from a glare removal area in a light pattern of the vehicle headlamp (see col. 2 lines 25-30, see fig. 13).
Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takehara (U.S. 2016/0077402).
Regarding claim 1, Takehara teaches a vehicle lamp (see fig. 6), comprising: 
a matrix of solid state light emitters (LEDs 22a); 
a lens (liquid crystal lens) optically connected to the matrix of solid state light emitters, 
wherein the lens includes a plurality of controllable refractory devices (see fig. 11c, liquid crystals); and 
a controller (see p. 0076) to control the matrix of solid state light emitters and the plurality of refractory devices.
Regarding claim 6, Takehara teaches that the refractory devices include liquid crystal lenses (liquid crystal lens).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orisich.
Regarding claim 3, Orisich teaches that the refractory devices are microlenses (deformable optics) .
Orisich does not specifically state that the refractory devices are on the micro scale. 
The Examiner takes official notice that the use of refractory devices on the microscale are well known in the art. 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have minimized the size of the lenses of Orisich to further increase the resolution and scale of control on the lighting device. 
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlman (U.S. 8,408,765) in view of Takehara.
Regarding claim 8, Kuhlman teaches a thin vehicle lamp (see fig. 1), comprising; solid state light emitters (independent light sources 12); 
a microprism layer (elector wetting prisms 30) optically connected to the matrix of solid state light emitters, wherein each solid state emitter is optically coupled to at least one microprism of the microprism layer to control the direction of the light emitted from the lamp; and controller circuitry (see abstract) to control the matrix of solid state light emitters.
Kuhlman does not teach a base layer configured to be adhered to a vehicle component and a thin film active layer including a matrix of solid state light emitters.
Takehara teaches a base layer (substrate 21) configured to be adhered to a vehicle component and a thin film active layer including a matrix of solid state light emitters (LEDs 22a, independently controllable).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the LEDs of Takehara as the light source of Kuhlman to have independently controllable light sources that add a further degree of control of the light emitting pattern, as is commonly used and known in the art. 
Additionally the Examiner notes that for lights that are not part of the emission profile, i.e. those entirely redirected by the prisms of Kuhlman, Takehara can deactivate such light sources to conserve power.
Regarding claim 9, Takehara teaches that the controller circuitry controls the on state of each solid state emitter (independently controllable).
Regarding claim 10, Takehara and Kuhlman teaches that the controller circuitry receives sensed signals from vehicle sensors and controls operation of each solid state emitter (see Kuhlman abstract).
Regarding claim 11, Kuhlman teaches that the microprism layer includes a plurality of controllable elements to direct the light output from the lamp, and wherein the controller circuitry controls a state of the plurality of controllable elements (see abstract).
Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orisich in view of Takehara.
Regarding claim 15, Orisich teaches further comprising the steps of detecting using a sensor another vehicle in a glare removal area of the vehicle headlamp, and controlling the plurality of controllable refractory devices in an anti-glare state in response to detecting the another vehicle.
Orisich does not teach using a sensor. 
Takehara teaches the steps of detecting using a sensor another vehicle in a glare removal area of the vehicle headlamp, and controlling the plurality of controllable refractory devices in an anti-glare state in response to detecting the another vehicle (see p. 0090, camera 240 detects oncoming cars 400, see fig. 15). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a camera/ sensor as taught by Takehara to detect oncoming vehicles to project the antiglare luminance profile as taught by Orisich in a manner that prevents blinding other drivers and increasing road safety.
Regarding claim 16, Orisich teaches comprising the step of controlling the plurality of controllable refractory devices in another output state that is different from the anti-glare output state (flat state, see fig. 14a).
Regarding claim 17, Orisich teaches further comprising the step of detecting using a state of the vehicle, and controlling the plurality of controllable refractory devices in response to detecting the state of the vehicle (see col. 3 lines 15-20, ADB).
Takehara more clearly teaches using a state of the vehicle, and controlling the plurality of controllable refractory devices in response to detecting the state of the vehicle (steering angle sensor 202)
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the refractory devices of Orisich based on the steering state of the vehicle as taught by Takehara to provide a sufficient ADB that illuminates ahead of curves and provides greater visibility when cornering, as is known in the art.
Regarding claim 18, Takehara teaches that the state of the vehicle is a steering state of the vehicle (202).
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875